Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the Office considered whether any protrusion or recess of an object, e.g. pan handle of Sato Figs. 12, can be interpreted to be “an identifier” as claimed in instant application.  However, the Office determined that such an interpretation while broad, would not be reasonable; said determination based on common language usage not conventionally considering such features as “identifiers”, and in view of at least paragraph [0018] of the submitted specification.
Other references in the art, such as Fitzgibbon (US 7,008,362) and Reynolds (US 4,620,362), disclose what could be interpreted to be protruding or recessed identifiers formed on a tool.  However, the “tactile sensor” and “tactile information” of those references do not represent a spatial distribution of pressure or force measured by the tactile sensor, rather, those references teach identification information based on electrical switch status.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664